Title: From Abigail Smith Adams to Anonymous, 1801
From: Adams, Abigail Smith
To: Anonymous


 it would be if made. we must be convinced, as well as the people of in general, that the convention taken all together is highly advantageous to the Country; Let then a thinking and impartial Man Compare the Situation of the united States on the 4 of March 1797 when the President assumed the office of their first executive magistrate with their Situation on the Same day 1801, when those functions ceased Let him observe them at the first period, at the point of war, to every appearance inevitable with France and Spain, yet at the Same time having the highest reason to complain against the treatment of Great Britain—at the Same period in full and as far as human foresight can judge, in safe and permanant peace with all these powers and let him ask himself, how much of this favourable change ought justly to be ascribed to mr Adams? the answer will flash with the light of demonstration. if mr Adams had been the man of one great party, which divides the people of the united States, he might have purchased peace, by tribute under the name of loans and bribes as one of the leaders of that party formally avowed his disposition to do, under that of Presents, by sacrificing with pleasure, as one of the leaders of that party formally avowed his disposition to do, the rights of the union to the pleasure of France, by answering her injuries with Submission, and her insults with crouching. had he been the Man of the other party, he would have lost the only favourable moment for negotiating Peace to the best advantage, and at this moment would have seen the united States at open war with an Enemy in the highest exultation of victory, without an ally, and in the general opinion of the world if not in real truth, little better than once more a colony of Great Britain
In resisting therefore with all the Energys which with which the constitutional powers had invested the President, and all the personal influence he could excite amongst his countrymen against the voilence of France, He Saved the honour of the American name, from disgrace, and prepared the way for obtaining  terms of reconciliation—By Sending the late mission, he has restored an honorable peace to the Nation—without tribute, without bribe, without voilating any previous engagement, without the abandonment of any claim of right, and without even exciting the resentment of the great Enemy of France. he has therefore given the most decisive proof that in his administration, he was not the man of any Party—but of the whole Nation—and altho the Eyes of Faction have shut themselves against the value of Such a Character, and the legal & constitutional judgment of the Country, as express’d by their Suffrages (tho God knows by what means obtained) at the late Election have become insensible to it. Still may our late worthy and respected chief Majestrate revered and respected as he is the greatest portion of the American Nation he may with conscious innocence & integrity appeal Safely and confidently appeal from the voice of heated and unjust passions, to that of cool and equitable reason, from the Prejudices of the Present to the sober decision of posterity—

a Lover of Justice